

Exhibit 10.123.1

 
Building: 39 avenue Franklin Roosevelt - 75008 Paris
 
COMMERCIAL LEASE
 
BY AND BETWEEN THE UNDERSIGNED:
 
Mr. Alain MARCHÉ, President of the FIATTE AND MAZAUD REAL ESTATE MANAGEMENT
COMPANY, a simplified joint stock company with €50,000.00 in capital with
headquarters in the 8th District, Paris, 169 Haussmann Boulevard, who possesses
all powers necessary for these presents, the aforementioned company acts on
behalf of and as the agent of the G.D.S. Real Estate Company with €34,362.01 in
capital, with headquarters in the 8th District, Paris, 169 Haussmann Boulevard,
owner.
 
Hereinafter, "the Lessor",
Party of the first part
 
AND
 
The Corporation, GROUPE INTER PARFUMS known by the name of INTER PARFUMS, with €
28,904,331.00 in capital, of which the registered office is located in the 8th
District of PARIS, 4 Rond Point des Champs Elysées, registered in the Business
Registry for Companies in PARIS under No. B 350 219 382, represented for the
effects of these presents by Mr. Philippe SANTI, Representative of the General
Director,
 
Hereinafter "the Lessee",
The party of the second part.
 
Mr. AlainMARCHÉ, in his official capacity, possesses the power to lease and
hereby rents together with S.A. GROUPE INTER PARFUMS, which is accepted by Mr.
Philippe SANTI, the locales indicated hereafter, belonging to a building located
in the 8th district of Paris, 39 Franklin Roosevelt Avenue.
 
DESIGNATION
 
The full space of the apartment is located on the 2nd floor of the building,
 
The aforementioned locales shall be deemed to be, to continue to and to entail,
with no exception nor reserve and without it being necessary to make of it here
a fuller designation, the Lessee does hereby state that all this is well known
to him and states to have visited the locales at leisure and waives the right to
file complaints by reason of either their state or even due to an error in the
above designation.
 

--------------------------------------------------------------------------------


 
DURATION OF LEASE
 
This lease is hereby authorized for the term of NINE full and consecutive years,
beginning on December 15, 2005 and ending on December 14, 2014, which remains
the sole choice and responsibility of the Lessee. In the event that he wishes to
terminate the lease at the end of one of the first three year periods, he must
give notice to the Lessor at least six months in advance, in compliance with the
manner and legal conditions currently in force.
 
USE AND PURPOSE
 
The leased locales are designed to serve as OFFICES IN WHICH TO CARRY OUT THE
ACTIVITIES SERVING THE PURPOSE OF THE COMPANY, AS SET FORTH IN THE STATUTES OF
THE ARTICLES OF INCORPORATION OF THE COMPANY,
 
to the exclusion of any other business, profession, activity or industry or any
other usage of the locales, being understood that the Lessee does not confer to
the Lessor any exclusivity and reserves the right to lease all other locales in
the building for any and all commercial, industrial, or small business use, even
that which the Lessor pursues.
 
RESPONSIBILITIES AND CONDITIONS
 
This lease is granted and is accepted under normal legal obligations and
conditions and under the following rules that the Lessee hereby expressly
accepts without the ability to seek any reduction in the lease nor compensation
whatsoever, nor shall these be imposed upon the other tenants in the building
and if not followed, shall risk suffering the penalty of termination; inasmuch
as they will not be valid unless an agreement is reached regarding the layout of
the building or of the rented locale or that will be applied to services or
equipment that are there now or that will be installed, to wit:
 
I - Possession - Usufruct
 
1) Sub-leasing, furnished or not furnished, entirely or partly; shall not be
permitted; neither housing nor lodging of third parties, even if on a purely
free basis.
The Lessee may not transfer the rights to this lease (even through contribution
to the company) unless, after having obtained the express authorization in
writing from the Lessor who has been duly notified, it is to the purchaser of
his business and only while remaining guarantor and shall answer to the Lessor,
for his successor and any other that may exist in the future, in the fulfillment
of the conditions of the lease regarding payment of the rents as well as for the
complete compliance with the responsibilities and conditions of the lease.
The provisions of the above subclause apply in the event of contribution to the
company.
Within fifteen days, at the most, after the date of registration of the act, a
duly registered original copy shall be sent to the Lessor at the expense of the
Lessee, to be used by him as a direct counter contract with the transferee.
No person whatsoever may be substituted, nor shall the rented locales be lent to
any third parties, even temporarily.
 
2°)  The rented locales shall be continually decorated with furniture,
furnishings, goods, and merchandise in sufficient quantity and worth to answer
for the payment of the rent and other fees and for execution of the clauses and
conditions of the lease at any time. They must be constantly
 
2

--------------------------------------------------------------------------------



open and fully equipped, with no ability to stop under any pretext, even
momentarily, being used for the purpose above indicated.
 
3°) Comply with all the requirements of the police force and of the city as well
as garbage collection, to which tenants are usually held, and to pay exactly
their personal, property and professional taxes and all other taxes that are the
responsibility of the tenant, in such a way that the Lessor is never bothered
nor looked to regarding this issue. The Lessee shall provide justification to
the Lessor as required.
 
4°)  The Lessor must be notified by registered letter with return receipt
acknowledgment, within one month of the event, of all change in civil status,
any change in business registration or in the composition of the staff or change
in the free contracting in the business that could come up during the course of
this lease or its extension.
In the event that the Lessee should become deceased, there must be solidarity
and indivisibility amongst the heirs and representatives regarding the payment
of the rent and other fees as well as for the execution of the conditions of the
lease. If notification as set forth in article 877 of the Civil Code becomes
necessary, the cost shall be the responsibility of those notified.
 
II. - Maintenance - Labor - Repairs
 
5°) The Lessee shall take possession of the locales rented in the state they are
currently in, upon signing these presents and shall return them in good state of
repair at the end of this lease.
During the time of this lease or its extension, the Lessee shall not be able to
request repairs, remodeling or additions of any nature whatsoever, even if they
are necessary as a consequence of an event of force majeure.
In particular, the Lessee shall provide repair or replacement of the entrance
doors, window casements or shutters.
The Lessee shall maintain in good condition the entirety of the various locales
rented, and in particular, the frontage and doorways, which should be painted as
often as is necessary. The Lessee shall maintain in good condition the entirety
of each article of equipment put at his disposition, and shall replace them
should it become necessary. Consequently, the Lessor shall not be held
responsible for large repairs, as set forth in article 606 of the Civil Code,
the exception to which shall only be as provided under clause 8, paragraph 2.
The Lessee shall especially be personally responsible for the cost of all
modifications to the smoke flues placed at his disposal and to maintain them in
a lawful state, if necessary, under the supervision of the building’s architect,
whose fees shall be the Lessee’s responsibility.
 
6°) The Lessee shall repair or replace, at his cost, all hardware and glazing
that may make up certain parts of the rented locales and to not seek recourse
from the Lessor by reason of damages due to water leakage though said glass
features.
 
7°)  The Lessee shall perform cleaning tasks as often as necessary, and at least
once a year shall clean gutters, glass enclosed spaces, drains, rain water
spouts, etc, which could be of concern in the rented locales.
 
8°) The Lessee shall not make any change in the layout, nor work within the
rented locales, without the express and written consent of the Lessor.
The Lessee shall perform, after having sent prior notification to the Lessor,
and at his sole expense, all repairs, remodeling or additions needed, in order
to continue the Lessee’s activities


3

--------------------------------------------------------------------------------



or for other reasons, by administrative or judicial order or by legislative or
regulatory action.
The Lessee must order all authorized or imposed work be carried out by qualified
companies and under the surveillance of the building’s architect, with all fees
the responsibility of the Lessee.
At the end of the lease, the lessee shall leave, without compensation, all
changes or improvements which the Lessee may have provided in the rented
locales.
The Lessor reserves the right to require that the rented locales be surrendered
in their original condition, at the expense of the Lessee, if he so expresses
this wish at the time of the authorization, which must be given prior to the
execution this work.
 
9°) The Lessee shall perform the final removal of shutters, louvers, Venetian
blinds or carpeting on staircases, in the event it is needed and duly
substantiated by the Lessor, without compensation nor recourse.
 
10°)  The Lessee shall have the chimneys and flues swept at his expense, by the
chimney sweep of the Lessor or by a chimney sweep approved by the Lessor, as
often as necessary and required by administrative regulation and also at the end
of usage, even if they were not used.
The Lessee shall maintain regularly the boilers used in central heating and
water heaters, and the discharge and air intake pipes, which are or could be
installed in the locales, and at least once a year, have this performed by a
specialized company. The Lessee shall take care to maintain in perfect state,
the interior drains and the gas and water taps, plus all drains and all pieces
of equipment which may exist in the rented locales, over which the Lessee shall
retain legal liability, and this, starting from the distribution boxes.
In the same way, if a collective agreement is not underwritten for the building,
in order to comply with the regulation in force, the Lessee shall perform
periodic maintenance on the plumbing and sanitary facilities.
The Lessee shall justify this maintenance at the request of the Lessor. The
Lessee shall refrain from using heating or slow combustion heating equipment or
connecting gas or fuel oil equipment to pipelines that were not designed for
this use. The Lessee shall be responsible for all damages and consequences of
any kind which result from the non-observance of this clause. The Lessee shall
also be responsible for any damage caused by browning, as a phenomenon of
condensation or for other reason.
 
11°)  The Lessee shall use the water, gas, electricity, central heating or other
existing installations or future installations within the rented locales,
keeping in mind the inherent risks and dangers, ,and shall not have the right to
hold the Lessor responsible for the malfunction or lack of running water, for
any power outage, faulty operation, refusal of concession, or for disturbances
in usage, as a result of a repair or for any other reason.
The Lessee shall cover all expenses for modifications, electrical connections or
inside installations and of all replacements of meters which may be required by
urban water, gas, electricity or heating companies or telecommunications. The
Lessor may require Lessee to install, at Lessee’s expense, any meter. The Lessee
shall reimburse the Lessor for his utility consumption according to the meter
reading as well as for the fees for location, maintenance, and statements.
 
12°)  The Lessee shall tolerate all disturbances and consequences of any nature
that result from all maintenance work, for large repairs, installation of pipes,
which are necessary or that are mandatory, and that are performed promptly and
in the usual manner of practice, no matter the disadvantages or the duration,
even if it goes on for more than forty days..
 
4

--------------------------------------------------------------------------------




The Lessee shall tolerate all disturbances and consequences of any nature that
result from all remodeling work, creation or transformation that shall take
place in areas within the building that are not rented privately by the Lessee,
that are performed promptly and in the usual manner of practice, no matter the
disadvantages or the duration, even if it goes on for more than forty days.. The
Lessee shall tolerate all work of any nature and any duration that may be
carried out in the buildings adjacent to the building where the rented locales
are and in particular all work dealing with the dividing walls and alleys on
days when buildings are being erected, and shall have no recourse to pursue the
reduction or interruption of rent against the Lessor and shall only have rights
to recourse against the owners of the neighboring buildings for the disturbances
brought upon his usage of the locales.
The Lessee shall remove, at his expense, and without delay, all furniture,
tables, hangings, drains, casings, equipment, fittings, decorations, doorways,
windows, plates, signs, any installations, etc., the removal of which will be
helpful to the execution of all work carried out by the Lessor or any occupant
of the building, in particular, the restoration, research or repair of any
nature of leakages, of cracks in the ventilation or flues, especially after
permeation or fire.
 
13°)  The Lessor shall not be responsible for the leaks from the water
pipelines, the ground, the basement, humidity or any other cause.
 
14°)  The Lessee shall allow passage to the owner or his agent, and, if
necessary, representatives of the building’s joint owner corporation, , as well
as the architect and workmen in charge of carrying out work in the building,
whenever they consider it necessary.
The Lessee shall constantly allow free access to the locales are rented to him,
in order to limit all risks of fire, flood or other. In particular, in the event
of a prolonged absence or during the holidays, the Lessee must let the Lessor or
the concierge know the name and the address (which should be close to the
location of the building) of the person assigned by the Lessee to hold the keys
to the rented buildings.
 
15°)  In the interest of usufruct, the Lessee should allow the owner to have
plans of the state of repairs drawn up for his architect, and shall pay for the
latter’s services.
 
III. - Responsibility - Recourse
 
16°)  The Lessee shall be suitably insure against fire, lightning, explosions
and radiation, the material, furniture, merchandise, as well as the tenant's
risks and recourse of neighbors; he shall also insure against water damage and
broken windows, panes and glazing, all of which must be accomplished with
manifestly solvent companies, and shall provide substantiation of this to the
Lessor using payment requisitions for the premiums or fees.
 
The Lessee shall pay all insurance surcharges which may be claimed due to the
nature of their business, their merchandise or of their occupation, for the
Lessor as well for the other tenants of the buildings, to cover cases arising
involving the joint-owners of the neighboring buildings, for which they would
claim the right of reimbursement.
 
17°)  The Lessee shall file claim immediately with its insurance company, and
shall jointly inform the Lessor of any disaster or deterioration happening in
the rented locales, even when no damage will apparently result from it,


5

--------------------------------------------------------------------------------



and under penalty of being personally held responsible for reimbursing the
Lessor for the cost of the direct or indirect damages resulting from this
deterioration and to be especially held responsible with respect to him for the
failing to inform him opportunely of the aforesaid deterioration.
 
18°)  The Lessee shall waive all right to recourse against the Lessor:
a)  in the event of theft, burglary or any other punishable or criminal act of
which the Lessee could become victim in the rented locales or the common areas
of the building. The Lessee shall provide his own security and surveillance
service for its locales;
b)  for accidents to material or body that may result from falling lighting
equipment or other items, the sturdiness of their attachment is not guaranteed
by Lessor;
c)  in the event of modification, of interruption or elimination of the current
security or cleaning service irrespective of the will of the Lessor;
d)  for all consequences that may result from the Lessee giving the keys to the
building attendant;
e)  in the event of operational impossibility for any reason whatsoever,
irrespective of the will of the Lessor,
f)  in the event of damage caused to the rented locales and the merchandise or
objects found there, as a result of leakage from pipes, of leaks through the
roof or windows, moisture coming from the ground, the basement, or the walls,
from condensation, freezing or ice or snow melt, the Lessee must be insured
against these risks;
g)  in the event the elevator, the central heating or hot water or all other
installations or equipment cease to function for any reason whatsoever,
irrespective of the will of the Lessor.
h)  for all damages caused within the rented locales in the event of
disturbances, riots, strikes, attacks, war, civil war, as well as any resulting
disturbances to the right of use; to tolerate, under the same conditions, any
partial or total requisition of the building and its consequences;
i)  if the locales rented under the terms of these presents include a location
in the basement, the Lessor, would not be aware of whether there was a lack of
ventilation or lighting or whether there was a way to drain off used water or
not, and in any case, may not be held responsible for these.
 
All modifications made necessary due to these drawback, shall be completely
incumbent upon the Lessee; in the event of flooding in the basement, even due to
a sewer backup, the Lessor will not be responsible for damaged merchandise or
for any other damage and the Lessee agrees to not seek compensation, nor a
reduction in rent.
Moreover, the Lessee must make the locale inaccessible to rodents, insects or
any other harmful pests.
 
19°)  If, because the building becomes outdated or due to any other causes
irrespective of the will of the Lessor, the rented locales are suddenly
demolished in their entirety or in part, and if this were of sufficient scope so
as to prevent the continuation of the tenancy, this lease would be automatically
cancelled, without compensation. In the event of demolition due to public
utilities, the Lessee reserves his right to claim against the city or the State,
but shall not file claim against the Lessor.
 
IV. - Building Regulations
 
20°)  The Lessee shall conform to the uses in force, the police regulations,
regulations covering the joint ownership of the building, as well as any
procedural regulations in material of good practices regarding the buildings and
in particular:
 
6

--------------------------------------------------------------------------------


 
a)  shall refrain from keeping or packing or unpacking packages in the common
parts or on the balconies;
b)  refrain from putting anything on display in the windows, balconies, etc;
c)  refrain from using detergent in the common areas of the building;
d)  refrain from throwing water in the drainage pipes during the season when
water freezes, under penalty of being held personally responsible for any damage
caused in the pipes due to the effect of freezing.
e)  refrain from keeping animals (other than household animals) in the rented
locales, and under the condition that the aforementioned animal does not cause
any damage to the building nor disturbances in the use of the building by the
occupants of same (Law of July 9, 1970);
f)  no public sale shall take place in the rented locales, even if by judicial
authority;
g)  assure that that the tranquility of the building is disturbed in no way
whatsoever, either through the actions of the Lessee, or his personnel,
suppliers or customers;
h)  refrain from overloading the floors, terraces or balconies with a weight
higher than that which they can normally support and if in doubt, obtain this
weight from the architect of the building;
i)  to comply with the administrative regulations which govern the exercise of
the lessee’s business;
j)  take all precautions in order to not obstruct the other tenants or neighbors
or third parties, and in particular refrain from installing any machine or
engine likely to have a harmful effect on neighboring buildings or to cause
disturbances to the building, and personally take care of all complaints made,
specifically, for any noise, odor, heat, fumes, lights, vibrations, radiations
or vapors caused, the Lessor should never be bothered by nor sought after for
these reasons;
k)  refrain from allowing cars or vehicles enter or park in the common areas of
the building, except when the owner leases a spot in a parking area, neither
allow furniture or parcels to be left there, even temporarily;
l)  refrain from using the fork lift for uses other than that for which it is
intended;
m)  Refrain from throwing any object into the garbage chute that is likely to
create an obstruction;
n)  refrain from storing any dangerous or unhealthy material in the rented
locales, which is in violation of administrative regulations currently in force;
o)  refrain from placing any object or fixed or mobile window display outside
the rented locales;
p)  refrain from hanging pots of flowers or plant stands on the shutters,
railings, and balconies;
q)  refrain from hanging plaques or signs on the façade or on the pillars of the
door unless the Lessor has given his express and written authorization.
 
21°)  Refrain from throwing industrial or commercial waste in the domestic trash
cans of the building and provide trash cans for this purpose by using lawful
containers; ensure provision of and cleaning of these containers at the exit and
entry at the lawful hours. The Lessee must take responsibility personally for
any failure to comply with these regulations, the Lessor should never be
bothered or sought after in any way at all on this subject.
 
V. - Notices and Visits
 
22°)  Allow the rented locales to be visited forthwith, whether given or
received or in the event the building is put up for sale, everyday between nine
in the morning to twelve noon and at two in the afternoon until eight in the
evening, with the exception of Sundays and bank holidays, and allow notices to
be posted for the surrender of the lease or placing the building up for sale, at
a place determined by mutual agreement between the Lessor and the Lessee.
 
7

--------------------------------------------------------------------------------



23°)  The Lessee shall not be able to move, even partially, before having paid
the amount of the rent and fees due, until the expiration of the lease and must
justify, by presentation of the receipts, the payment of all the personal taxes
and in particular, the payment of professional taxes or other fees related to
the rented locales.
 
RENT
 
The lease is authorized and accepted with an annual principal rent of €
172,800.00 (One hundred and seventy-two thousand, eight hundred Euros) before
taxes and charges that the Lessee retains the responsibility to pay QUARTERLY
AND IN ADVANCE at the legal domicile of the Lessor or his representative in four
equal terms, on the first day of each quarter of the calendar year.
 
However, the annual principal rent is exceptionally reduced to the amount of:
- € 154,800.00 (One hundred and fifty four thousand, eight hundred Euros) from
12/15/05 to 12/14/06,
- € 165,600.00 (One hundred and sixty-five thousand, six hundred Euros) from
12/15/06 to 12/14/07.
 
REVISIONS
 
The fixed rent above shall be subject to automatic annual indexing which must in
no case be confused with a legal revision of rent. Consequently, the
aforementioned rent will be automatically increased or decreased and without
need for any legal or extra-judicial formality, each year, on the anniversary
date of entry into use, (in other words, on December 15th) in the amount
reflected by the fluctuation of the national index of the cost of construction
published by the I.N.S.E.E. (using a 100 base, of the 4th quarter of 1953).
 
The initial index of reference will be retained, the last index published at the
time of the date of effectivity of the lease, that is to say, on the date of
December 15, 2005, the index of the 2nd quarter of 2005 (1276).
 
The comparison index used for the calculation of the revision will be that of
the 2nd Quarter preceding the revision to the rent.
 
The first revision will take place on December 15, 2006 and the revised rent
will be immediately due and payable.
 
If the selected index has suddenly disappeared or if the application could not
be received for whatever reason may be, the index of replacement will be
substituted or, failing this, the closest index determined, in the event of
uncertainty, by an Expert appointed by mutual agreement between the parties or
failing this, by Ordinance of the President of the Court upon request of the
first party to take action and who, in the event of refusal, departure or
impossibility of any nature whatsoever, will be replaced on the same forms.
 
The fees and cost of the Expert and of his designation will be paid in equal
parts by the Lessor on the one hand, and on the other hand, by the Lessee.
 
The Lessor states that these stipulations regarding the conventional revision to
the rent constitutes a determining reason for the outcome of this contract,
without which the Lessor would not have entered into this contract, which has
been expressly accepted by the Lessee.
 
8

--------------------------------------------------------------------------------



If it becomes impossible to carry out the aforementioned revision, and therefore
be without a measurement for freezing the rent, this would consequently justify
filing of a resolutory action for this lease, without the former effects
produced by this lease, which would then allow for the lease to be called into
question by both parties.
 
PAYMENTS
 
The Lessee shall pay his share of the total fees, taxes and expenditures of any
and all nature related to the building in such a way that the rent is always
perceived net including all expenses and fees, with the exception of the work
described in Article 606 of the Civil Code which, shall be the sole
responsibility of the Lessor, and this, according to the Rules of Apportionment
in force, and which are:
 
An installment of 2,070.00 € (two thousand seventy Euros) will be paid each
quarter based on the aforementioned charges.
 
It is expressly agreed that in the event a joint ownership of the building or
modification of the payment of joint ownership is set up, the distribution of
charges stipulated in regards to the payment of joint ownership or its
modification, substitution with those indicated above will be permitted, upon
request of the Lessor.
 
The Lessee shall pay the VAT or any tax which could be substituted or
supplemented, plus the Office Tax and the Property Tax at the same time as the
rent.
 
SECURITY DEPOSIT
 
With the guarantee of the payment of the rents and pursuance of all
responsibilities, clauses, and conditions of the lease, the Lessee has at the
moment paid S.G.I. FIATTE and MAZAUD, in its official capacity, the sum of
43,200.00 € (forty three thousand two hundred Euros), which represents THREE
months principal rent before taxes and fees. The Lessor hereby acknowledges said
payment and gives this document which serves as a good and valid receipt to the
Lessee.
 
This deposit shall be modified automatically in the same proportions as the rent
and its complement shall be payable together with each modification of the
aforesaid rent. This deposit will in no case be imputable on the last months of
rents or fees due under the classification of a deposit.
 
This sum, which will not earn any interest to the profit of the Lessee, will
remain in hands of the owner until the expiration of this lease with a special
classification in the complete pursuance of the responsibilities and conditions
of these presents. It will be refunded to the Lessee after removal and surrender
of the keys, with deductions made of the amounts owed to the Lessor at the end
of usufruct, in particular as coverage for damages or if the Lessor is
responsible for any reason, it would be given to the Lessee.
THE RECEIPT WHEREOF IS HEREBY ACKNOWLEDGED
(subject to bank clearance in the case of payment by check).
9

--------------------------------------------------------------------------------



SPECIAL CONDITIONS
 
1°)  An exemption of the rent free of tax and fees is granted to the Lessee from
12/15/05 to 03/15/06 as compensation for work involving internet/computer and
telephone wiring which the Lessee shall carry out at his expense and under the
responsibility of qualified companies. It is specified here that the
above-mentioned work must be completed by 04/30/05, at the latest; failing this,
the rent exemption will not apply and the rent will be due for the period
between 12/15/05 and 03/15/06 and must be paid in full.
 
The parquet floors, ceilings, woodworks, (even if they are concealed) must be
maintained in perfect condition.
 
2°)  An inventory of state of the locales upon taking possession of these by the
Lessee will be drawn up by Major NAKACHE, bailiff, whose fees shall be the
responsibility of the Lessee.
 
3°)  It is specified here that activities of moving in and moving out must be
done as far as possible away from the outside of the building.
 
4°)  The Lessee shall take responsibility for monthly payments already in
progress regarding to the alarm system and air-conditioning. The heating is
currently maintained by Etablissements VALDING - 21 bis rue du Simplon - 75018
Paris. It will be up to the Lessee to contract a service account near this
company and to provide proof of this, at least once a year, to the Lessor or his
representative.
 
5°)  The Lessee shall have the right to place their business name on the chart
reserved to this end in the entry hallway of the building, in his official
capacity, to wit, INTER PARFUMS.
 
6°)  The Lessee is authorized to perform light sandpapering and to varnish the
parquet floor located in certain offices on the street level, after which a
large rug must be placed there in order to preserve the aforementioned parquet
floor. The definition of the rooms involved shall be presented later at the
Lessor’s by prior agreement.
 
7°)  The Lessor will charge at a rate of 16,000.00 Euros tax free, upon
presentation of the justifying invoice, the installation of the rug which the
Lessee agrees to install in the rented locales upon his arrival. It is specified
here that the aforementioned carpet must not be affixed in any manner to the
parquet floor, the Lessor has provided, initially, the installation of fixed
flagstones to ensure the conservation of the aforesaid parquet floor.
 
8°)  Notwithstanding the aforementioned, the Lessee is authorized to establish
the domicile within the rented locales for the four companies of the GROUPE
INTER PARFUMS, provided the activity carried on by these companies is the same
as that set forth in the purpose of the corporation which appears in the
statutes of the Articles of Incorporation of GROUPE INTER PARFUMS and that the
Lessee must mail to the Lessor a copy of the statutes and of the K-(a) of these
companies within fifteen days before the effective date.
This authorization is subordinate to the fact that they are companies of the
GROUPE INTER PARFUMS of which the Lessee holds the majority of the authorized
capital and which the President, the General Manager or the Manager of these
companies is one of the administrators of the GROUPE INTER PARFUMS, and holder
of this lease.
 
It is herein specified that the GROUPE INTER PARFUMS company, upon vacating the
premises that are the subject of this lease, must make sure that they are made
free of any occupation; the locales form an indivisible whole through the common
intention of its parts.
 
10

--------------------------------------------------------------------------------



Under no circumstances, may these domiciliations transfer the commitment of
rights that exists between these companies and the Lessor, who shall have no
direct obligation in regards to them.
 
The company, GROUPE INTER PARFUMS, shall remain as the sole responsible party in
respect with the Lessor, for any damages to same. It shall guarantee strict
fulfillment of the conditions above and commits to pledge same in writing for
any domiciled company, of which it will have the obligation to make known to the
Lessor.
 
PENALTY CLAUSES (Article 1226 and those that follow of the Civil Code)
 
In the event of non-payment of any amount due at its term and with the first
service by a bailiff, the Lessee will automatically be required to pay all other
charges of recovery including the entire amount owed to the bailiff, a penalty
equal to 10% of the amount of the sum owed to cover all damages to the Lessor
caused by the delay in payment and expenses, due diligence and fees incurred in
the recovery efforts for this amount.
 
RESOLUTORY CLAUSE
 
It is expressly agreed that in the absence of payment at its term or its normal
date of current payability, any amount due under the terms of the present lease
and in particular of the rent and the amounts which constitute the auxiliary
fees to it, such as charges, business fees, interest, reminders for payment of
rents or charges at a modification of their amount, as in the event of
non-execution of only one of the conditions of the lease or any legal obligation
or law applicable to the Lessee and if one month after a demand to pay or
fifteen days after a summons of execution, remain without response, this lease
will be automatically cancelled, if it appears reasonable to the Lessor, without
necessity to file any legal formality, notwithstanding all posterior
consignments or real offers with the extensions of time cited above.
 
A simple ordinance of execution shall suffice to pronounce expulsion of the
Lessee and of all the occupants and of the manager, from the rented locales and
in such case, the Security Deposit shall remain in the hands of the Lessor as
compensation without prejudice that is his right to retain for damages and
interest due.
 
In the event of payment by check or deduction from a bank or postal account, the
amount of the rent and fees may be regarded as paid only after clearing the
bank, notwithstanding the fact that a receipt has been issued. The Resolutory
Clause will be invoked by the Lessor if the check or the bank deduction is
returned unpaid.
 
LIMITS
 
It is hereby legally agreed upon that all limits on the part of the Lessor
relative to the clauses and conditions above expressed, those that have been in
reference to frequency and duration, shall never and in no case be considered as
worthy of modification or suppression of these clauses and conditions nor do
they generate any rights of any kind; the Lessor may always be able to put an
end to it by any means.
 
11

--------------------------------------------------------------------------------



CHANGES
 
Any modification or innovation that may be effected on these presents, in
particular in the event of a revision of the rent or renewal of the lease, must
be certified obligatorily by an act established by the Lessor or his
representative which the Lessee shall commit to formalize, upon the first
request.
 
REGISTRATION - FEES
 
This lease shall be subject to the formality of registration with the first
requisition. All the expenses, charges and fees of these presents and those
which may follow or exist as a consequence to these, that are not included in
these amendments, shall be the responsibility of the first party to take action.
 
SELECTION OF DOMICILE
 
For the execution of these presents and those that may follow, the parties
hereby elect their domicile, to wit:
- the Lessor cites the domicile of S.G.I. FIATTE ET MAZAUD - 169 Boulevard
Haussmann - 75008 Paris
- the Lessee cites the rented locales,
 

     
Executed in Paris on December 15, 2005
In three copies,
                /s/ Not legible     /s/ Not legible

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

       

 
 
 
12

--------------------------------------------------------------------------------

